MOTION TO WITHDRAW WRIT APPLICATION
NOW INTO COURT, through undersigned counsel, comes Hooker Chemical Company and Employers National Insurance Company, and upon suggesting to the court that the captioned matter has been compromised and settled and that defendants’ writ application, 444 So.2d 1251, is accordingly moot and should be withdrawn:
CONSIDERING THE FOREGOING, IT IS ORDERED that the writ application filed on behalf of Hooker Chemical Company and Employers National Insurance Company be and the same is hereby deemed moot and withdrawn.
Darryl J. Foster, Lemle, Kelleher, Kohl-meyer & Matthews, New Orleans, for Hooker Chemical Co. and Employers Nat. Ins. Co.